Notice of Pre-AIA  or AIA  Status
Status of Claims
Claims 7-16 have been previously cancelled. Claims 1-6, 17-30 are pending in this Office Action.

Response to Argument
Applicant's arguments filed on 11/14/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Applicant respectfully submits claim 1 does not fall within the "mental
processes" group at least because claim 1 require elements which cannot be performed in the human mind, with or without aid. Specifically, Applicant respectfully submits that, applying an adjustment to the activity schedule for at least one of the scheduled activities based on feedback information received from one or more users via one or more virtual machine clients, interpreted broadly or otherwise, simply cannot be performed in the mind and cannot be performed by a human using a pen and paper. Applying an adjustment to the activity schedule for a virtual machine is neither an observation, evaluation, judgement, or opinion. Additionally, the human mind is not equipped to apply an adjustment to an activity schedule for a virtual machine. Finally, virtual machine scheduling cannot be performed by a human without a computer. More specifically, applying an adjustment to the activity schedule for a virtual machine cannot be performed by a human without a computer. As such, Applicant's claim 1 is not 1nerely a mental process performed 1) on a generic computer, 2) in a computer environment, or 3) merely using a computer as a tool to perform the concept. Rather, Applicant's claim 1, as supported by the specification, a method for running a virtual manager scheduler for scheduling activities for virtual machines.
(b) Assuming arguendo that claim 1 recites a judicial exception, a point to which Applicant does not agree, according to the 2019 Revised Patent Subject Matter Eligibility Guidance, the evaluation of prong (ii) of Step 2A consists of identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements individually and in combination to determine whether they integrate the judicial exception into a practical application. If the recited judicial exception is integrated into a practical application of the judicial exception, then the claim is eligible. This evaluation specifically excludes consideration of whether the additional elements represent well-understood, routine. and conventional activity. In other words, a claim that includes conventional elements may still integrate a judicial exception into a practical application, thereby satisfying the subject eligibility requirement of 35 U.S.C. §101 ... Even if amended claim 1 can somehow be construed to recite a judicial exception that falls within one of the above subject matter groupings, Applicant submits that claim 1 integrates the alleged judicial exception into a practical application to render the claims statutory. Further, Applicant submits that claim 1 reflects an improvement in the field of virtual machine management by enabling end user requests and feedback regarding virtual machine activity schedules to be handled directly by a communication between a virtual machine client and a virtual manager scheduler unit.
Examiner respectfully traversed Applicant’s remarks: 
As to point (a), the examiner respectfully disagrees with the applicant’s argument. 
Regarding the limitation of “applying an adjustment to the activity schedule for at least one of the scheduled activities based on feedback information received from one or more users via one or more virtual machine clients,” as argued by the applicant, “applying an adjustment to the activity schedule for at least one of the scheduled activities” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind and it falls within the “Mental Processes” and/or “Human Activity” grouping of abstract ideas. In addition, “based on received from one or more users via one or more virtual machine clients” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Moreover, regarding the argument of “applying an adjustment to the activity schedule for a virtual machine cannot be performed by a human without a computer ... Applicant's claim 1, as supported by the specification, a method for running a virtual manager scheduler for scheduling activities for virtual machines”, first of all, “a virtual manager scheduler” is only disclosed in the preamble and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Secondly, even if “a virtual manager scheduler” is considered to perform the disclosed step (e.g., applying an adjustment to the activity schedule for at least one of the scheduled activities), judicial exception is not integrated into a practical application since the additional limitation (e.g., applying an adjustment to the activity schedule for a virtual machine) is no more than mere instructions to apply the exception using generic computer components (i.e., computer including processor(s), memory, other component such as “virtual manager scheduler” to execute the step of applying). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
For these reasons, it is ineligible under 35 USC § 101.
As to point (b), the examiner also respectfully disagrees with the applicant’s argument. 
Regarding the argument of “If the recited judicial exception is integrated into a practical application of the judicial exception, then the claim is eligible. This evaluation specifically excludes consideration of whether the additional elements represent well-understood, routine. and conventional activity ... Applicant submits that claim 1 integrates the alleged judicial exception into a practical application to render the claims statutory. Further, Applicant submits that claim 1 reflects an improvement in the field of virtual machine management by enabling end user requests and feedback regarding virtual machine activity schedules to be handled directly by a communication between a virtual machine client and a virtual manager scheduler unit”, as explained above, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, under the 2019 PEG, a conclusion that an additional elements are abstract idea that does not integrated with practical application and insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, defining, applying and determining steps were considered as abstract idea that does not integrated with practical application and the aggregating step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the virtual machine and virtual machine client are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, it is ineligible under 35 USC § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 17-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In claims 1, 19, and 25, the limitation of “defining an activity schedule for a virtual machine, the activity schedule comprising a timetable defining points in time for the scheduled activities to be executed for the virtual machine”, “applying an adjustment to the activity schedule for at least one of the schedule activities based on feedback information from the users”, “aggregating the feedback information received from the one or more virtual machine clients based on activity type” and “determining a group adjustment for the one or more virtual machine clients based on the feedback information received from the one or more virtual machine clients, wherein determining the group adjustment comprises determining a feedback rank for one of the scheduled activities and an associated period of time for the one scheduled activity”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more virtual machine clients” language, the claim encompasses “a user defining an activity schedule for a virtual machine, applying an adjustment to the activity schedule based on feedback from users, and determining a group adjustment for the one or more virtual machine clients” in his/her mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  
The claim recites the combination of additional elements of “virtual manager scheduler for scheduling activities, for virtual machines,” and “wherein each virtual machine client is related to a different virtual machine” at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the aggregating step may be viewed as post-solution activity. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a virtual machine and virtual machine client to perform both aggregating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is abstract idea that does not integrated with practical application and insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, defining, applying and determining steps were considered as abstract idea that does not integrated with practical application and the aggregating step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the virtual machine and virtual machine client are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 2, 6, 20, 24, 26, and 30 recite the combination of additional elements of “wherein the one or more virtual machine clients renders the activity schedule to a user interface, receives the feedback information regarding details of the activity schedule, and sends the feedback information to a virtual machine manager” and “wherein the one or more virtual machine clients receive an updated schedule for the scheduled activities” do nothing more than add insignificant extra solution activity to the judicial exception of merely gathering, outputting or transmitting data/information.  Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(g). 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “wherein the one or more virtual machine clients renders the activity schedule to a user interface, receives the feedback information regarding details of the activity schedule, and sends the feedback information to a virtual machine manager” and “wherein the one or more virtual machine clients receive an updated schedule for the scheduled activities” amount to mere gathering, outputting or transmission of data/information over a network which the courts have identified as well-known, routine and conventional.  See MPEP 2106.05(d).  Therefore, none of the additional elements recited in the claims provide an inventive concept.  Accordingly, the claim does not appear to be patent eligible under 35 USC 101. 

In the claims 3, 21 and 27, the limitation of “validating active hours of the virtual machine and active days of the virtual machine by the one or more virtual machine clients based on a session status of a virtual machine” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more virtual machine clients” language, the claim encompasses ”validating active hours of the virtual machine and active days of the virtual machine” in his/her mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  

Claims 4, 5, 17, 18, 22, 23, 28 and 29 in conjunction with applying and determining steps in claims 1, 19, 25 are also a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “ nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        12/11/2022